Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants’ request for consideration under AFCP 2.0, filed October 13, 2021 is proper and has been entered. The amendment, remarks and exhibits submitted with the request have been entered and fully considered, and found persuasive to overcome the rejections set forth in prior office action. Particularly, the claims as amended are drawn to “treating diabetic nephropathy in a subject in need thereof”. All the copending applications recited for double patenting rejections do not claims a method for treating the particular patient population. Furthermore, as applicants discussed in the response the cited prior art as a whole do not provide sufficient teaching or guidance/direction to reach the claimed method. Particularly, as discussed in applicants’ response, the diabetic nephropathy involves complexed etiologies and not all the A3 receptor antagonists function the same way.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627